Citation Nr: 0007954	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a separate rating for postoperative 
instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1985.  
He also had subsequent periods of unverified active duty for 
training in the reserves.

The Board of Veterans' Appeals (Board) first notes that in 
its decision in January 1999, the Board specifically denied a 
claim for an evaluation in excess of 30 percent for 
postoperative residuals of a right knee disorder.  Concurrent 
with this denial, however, the Board also observed that in 
view of the regional office (RO)'s consideration of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999), the record and the 
changes in the law had raised the additional issue of whether 
there was entitlement to a separate rating for instability of 
the knee.  As this matter had not been addressed by the RO, 
the Board found that this issue had to be remanded to the RO 
for its initial consideration under 38 C.F.R. § 20.1304(c) 
(1999), and the RO thereafter considered the issue of 
entitlement to a separate rating for instability of the right 
knee following a Department of Veterans Affairs (VA) medical 
examination that was afforded the veteran in May 1999.  

Based on the results from this examination, the RO issued 
June 1999 supplemental statement of the case which denied 
entitlement to a separate rating for instability of the right 
knee.  At this time, the RO indicated that no instability was 
found on examination, and that a separate rating for 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999) was not warranted.

Thereafter, a July 1999 statement from the veteran discusses 
various right knee symptoms and treatment, and further 
indicates that this statement was provided in response to the 
supplemental statement of the case issued in June 1999.  
Following this, the RO issued a December 1999 supplemental 
statement of the case with respect to the issue of 
entitlement to an evaluation in excess of 30 percent for 
arthritis of the right knee, and the veteran's service 
representative referred to the issue on appeal as entitlement 
to an increased evaluation for service-connected right knee 
disability in February and March 2000.

In light of the above, the Board would like to take this 
opportunity to make it clear that the sole issue remaining on 
appeal is the issue of entitlement to a separate rating for 
postoperative instability of the right knee.  The issue of 
entitlement to an increased rating for the veteran's right 
knee disorder other than as to entitlement to a separate 
rating was specifically and clearly denied by the Board in 
its January 1999 decision.  Consequently, any claim for an 
increased rating other than as to entitlement to a separate 
rating, would have to be based on the timely appeal or other 
appropriate challenge of this aspect of the January 1999 
Board decision, or by pursuit of a claim to reopen the issue 
of entitlement to an increased overall rating.  

In this regard, the veteran and his representative are 
admonished that if it is their desire to have the veteran's 
statement of July 1999 serve as an application to reopen a 
claim for an overall increased rating for the veteran's right 
knee disability, it is the Board's finding that the December 
1999 supplemental statement of the case constituted the 
initial adjudication and denial of this claim, and that a 
notice of disagreement must now be timely filed with respect 
to that decision in order for the veteran to preserve his 
rights of appeal.  Although the subsequent filings of the 
veteran's representative in February and March 2000 refer to 
the issue of entitlement to an increased rating, it is clear 
that this issue is addressed in the context of the current 
appeal, and not in the development of an appeal of any new 
claim to reopen.  Therefore, the Board does not find that 
either of these documents may be construed as a notice of 
disagreement as to the RO's denial of an evaluation in excess 
of 30 percent in the December 1999 supplemental statement of 
the case.


REMAND

As for the issue remaining on appeal, although the Board 
notes that the May 1999 VA examiner found no objective 
findings of laxity in the right knee, private medical records 
reflect that the veteran underwent surgery to the right knee 
approximately 11 days after the May 1999 VA examination.  In 
addition, while a June 1999 private medical statement 
outlines the damage found to the knee at the time of the 
surgery, that the veteran was being placed on certain 
medication, and that he would be able to rehabilitate by 
himself, the physician then simply comments that the veteran 
would "be out of commission until the first of October."  
As there are no additional post-surgical treatment records, 
the Board finds it difficult to properly assess the post-
surgical status of the veteran's right knee.  The Board 
further notes that in his July 1999 statement, the veteran 
indicated that his right knees was still very unstable and 
that he experienced chronic pain, constant swelling and 
infection.  Where the veteran claims a disability is worse 
than originally rated, and the available evidence is too old 
to adequately evaluate the state of the condition, the VA 
must provide a new examination.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. 
App. 480, 482 (1992).

The Board also notes that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes an adequate VA examination.  Littke v. 
Derwinki, 1 Vet. App. 90 (1990).  Unfortunately, while the 
May 1999 VA examination was originally clearly adequate for 
rating purposes, it was thereafter rendered inadequate as a 
result of the subsequent surgery without additional evidence 
of the veteran's response to that surgery.  Consequently, 
based on all of the above, the Board finds that further 
medical development in this matter is now warranted, and that 
part of this development should include a new and 
comprehensive VA medical examination.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain any recent 
pertinent medical records from all 
medical care providers who have treated 
the veteran's right knee since May 1999.  
If there are such records that are not 
already of record, said records should be 
obtained and associated with the claims 
folder.

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's right knee disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including express findings as 
to the presence or lack of objective 
indications of subluxation or lateral 
instability of the knee.  In particular, 
it is requested that the examiner provide 
responses to the following: 

If instability of the right knee is 
currently present, the examiner should 
provide an opinion as to the degree of 
medical probability that the instability 
is causally related to service or to the 
service-connected right knee disability.

Any opinions expressed must be 
accompanied by a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
the veteran is entitled to separate 
ratings for both arthritis and 
instability of the right knee.  

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




